
      
        DEPARTMENT OF DEFENSE
        GENERAL SERVICES ADMINISTRATION
        NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
        48 CFR Part 53
        [FAR Case 2011-018; Docket 2011-0018; Sequence 1]
        RIN 9000-AM30
        Federal Acquisition Regulation; Positive Law Codification of Title 41
        Correction
        In proposed rule document 2012-21874, appearing on pages 57950-57979 in the issue of Monday, September 18, 2012, make the following correction:
        1. PART 53-FORMS will be printed in its entirety, beginning at § “53.301.25 Performance Board”, on page 57979.
        
        
          
          PART 53—FORMS [CORRECTED]
          
            53.301-25 
            Performance Bond.
            BILLING CODE 6820-14-P
            
              EP03OC12.041
            
            
              
              EP03OC12.042
            
            
            
            379. Revise section 53.301-25A to read as follows:
          
          
            53.301-25A 
            Payment Bond.
            
              EP03OC12.043
            
            
              
              EP03OC12.044
            
            
            
            380. Revise section 53.301-26 to read as follows:
          
          
            53.301-26 
            Award/Contract.
            
              EP03OC12.045
            
            
            
            381. Revise section 53.301-273 to read as follows:
          
          
            53.301-273 
            Reinsurance Agreement For A Bonds Statute Peformance Bond.
            
              EP03OC12.046
            
            
              
              EP03OC12.047
            
            
            
            382. Revise section 53.301-274 to read as follows:
          
          
            53.301-274 
            Reinsurance Agreement For A Bonds Statute Payment Bond.
            
              EP03OC12.048
            
            
              
              EP03OC12.049
            
            383. Revise section 53.301-308 to read as follows:
          
          
            53.301-308 
            Request For Wage Determination And Response To Request.
            
              
              EP03OC12.050
            
            
            
            384. Revise section 53.301-330 to read as follows:
          
          
            53.301-330 
            Architect-Engineer Qualifications.
            
              EP03OC12.051
            
            
              
              EP03OC12.052
            
            
              
              EP03OC12.053
            
            
              
              EP03OC12.054
            
            
              
              EP03OC12.055
            
            
              
              EP03OC12.056
            
            
              
              EP03OC12.057
            
            
              
              EP03OC12.058
            
            
              
              EP03OC12.059
            
            
              
              EP03OC12.060
            
            
              
              EP03OC12.061
            
            
              
              EP03OC12.062
            
            
              
              EP03OC12.063
            
            
              
              EP03OC12.064
            
            
            
            385. Revise section 53.301-1093 to read as follows:
          
          
            53.301-1093 
            Schedule Of Withholdings Under The Construction Wage Rate Requirements Statute (40 U.S.C. Chapter 31, Subchapter IV, § 3144) and/or The Contract Work Hours And Safety Standards Statute (40 U.S.C. Chapter 37, § 3703).
            
              EP03OC12.065
            
            
            
            386. Revise section 53.301-1413 to read as follows:
          
          
            53.301-1413 
            Statement and Acknowledgement.
            
              EP03OC12.066
            
            
            
            387. Revise section 53.301-1444 to read as follows:
          
          
            53.301-1444 
            Request For Authorization Of Additional Classification and Rate.
            
              EP03OC12.067
            
            
            
            388. Revise section 53.301-1446 to read as follows:
          
          
            53.301-1446 
            Labor Standards Investigation Summary Sheet.
            
              EP03OC12.068
            
            
              
              EP03OC12.069
            
          
        
      
      [FR Doc. C1-2012-21874 Filed 10-2-12; 8:45 am]
      BILLING CODE 6820-14-C
    
  